EXHIBIT 99.3 PRO FORMA FINANCIAL INFORMATION The following unaudited consolidated pro forma financial information required by Item 9.01(b) of Form 8-K is included: (i) Select Pro Forma Consolidated Financial Information. (ii) Unaudited Consolidated Pro Forma Balance Sheets of Experience Art and Design, Inc. f/k/a Clear System Recycling, Inc. as of December 31, 2011 and December 31, 2012, which gives effect to each of such transactions as if it occurred on that date. (iii) Unaudited Consolidated Pro Forma Statements of Income of Experience Art and Design, Inc. f/k/a Clear System Recycling, Inc. for the years ended December 31, 2011 and December 2012, which gives effect to each of such transactions as if it occurred on January 1, 2011. (iv) Notes to the Unaudited Consolidated Pro Forma Financial Statements. SELECTED PRO FORMA CONSOLIDATED FINANCIAL INFORMATION The following unaudited consolidated pro forma financial information consolidates the historical statements of income and balance sheet of Experience Art and Design, Inc., f/k/a Clear System Recycling, Inc. (the “Company”) and the historical statements of income and balance sheet of Chiurazzi Internazionale S.R.L. (converted from Euro(s) into US Dollars at exchange rates calculated as noted below). These historical financial statements were prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). The unaudited condensed consolidated pro forma financial information has been prepared using the assumptions described in the notes thereto. The unaudited consolidated pro forma financial information below should be read in conjunction with the notes thereto. This unaudited condensed consolidated pro forma financial information is presented for informational purposes only and is not necessarily indicative of the financial position or results of operations of the consolidated company that would have actually occurred had the acquisition been effective during the periods presented or of the future financial position or future results of operations of the consolidated company. The consolidated financial information as of December 31, 2012 and December 2011 and for the periods presented may have been different had the companies actually been consolidated as of that date or during those periods due to, among other factors, possible revenue enhancements and expense efficiencies. Experience Art and Design, Inc. Unaudited Consolidated Pro Forma Balance Sheet December 31, 2012 Historical Experience Art and Design, Inc. As Reported Chiurazzi Internazionale S.R.L. As Reported Translated into Dollars Pro Forma Acquisition Adjustments Notes Pro Forma Consolidated Assets Current Assets Cash and Cash Equivalents $ - $ 43,417 43,417 Accounts Receivable - 120,345 120,345 Inventory - 725,574 725,574 Other Current Assets - 1,018 1,018 Receivable Due from Affiliate - - 317,472 C - (317,472) E - Total Current Assets - 890,354 - 890,354 Long-Term Assets Property, Plant, and Equipment, net of Accumulated Depreciation - 1,469,797 1,469,797 Investment in Subsidiary - 29,100,000 A - 2,520,000 B (31,620,000) D - Goodwill - - 29,173,255 C 29,173,255 Other Receivables - 302,918 302,918 Other Non-Current Assets - 5,874 5,874 Total Long-Term Assets - 1,778,589 29,173,255 30,951,844 Total Assets $ - $ 2,668,943 $ 29,173,255 $ 31,842,198 Liabilities Current Liabilities Short-Term Borrowings 30,798 317,472 (317,472) E 30,798 Accounts Payable and Accrued Obligations 19,622 142,107 161,729 Deferred Income Taxes - Foreign - 35,596 35,596 Long-Term Debt - Current - 970,000 B 970,000 Total Current Liabilities 50,420 495,175 652,528 1,198,123 Long-Term Liabilities Long-Term Debt - Non-Current - - 1,550,000 B 1,550,000 Other Liabilities - 44,495 44,495 Total Long-Term Liabilities - 44,495 1,550,000 1,594,495 Total Liabilities 50,420 539,670 2,202,528 2,792,618 Shareholders' Equity Common Stock 36,750 397,560 9,700 A 46,450 31,222,440 C (31,620,000) D Additional Paid-in Capital 20,250 2,518,688 29,090,300 A 29,110,550 (2,518,688) C Accumulated Deficit (107,420) (758,400) 758,400 C (107,420) Accumulated Other Comprehensive Income (Loss) Foreign Currency Translation (28,575) 28,575 C - Total Shareholders' Equity 2,129,273 26,970,727 29,049,580 Total Shareholders' Equity and Liabilities $ - $ 2,668,943 $ 29,173,255 $ 31,842,198 Experience Art and Design, Inc. Unaudited Consolidated Pro Forma Balance Sheet December 31, 2011 Historical Experience Art and Design, Inc. As Reported Chiurazzi Internazionale S.R.L. As Reported Translated into Dollars Pro Forma Acquisition Adjustments Notes Pro Forma Consolidated Assets Current Assets Cash and Cash Equivalents $ 19,642 $ 64,030 83,672 Accounts Receivable - 68,635 68,635 Inventory - 395,535 395,535 Other Current Assets 1,500 407 1,907 Receivable Due from Affiliate - 597,368 C - (597,368) E - Total Current Assets 21,142 528,607 - 549,749 Long-Term Assets Property, Plant, and Equipment, net of Accumulated Depreciation - 1,525,557 1,525,557 Investment in Subsidiary 29,100,000 A - 2,520,000 B - (31,620,000) D - Goodwill - 29,424,260 C 29,424,260 Other Receivables - 296,912 296,912 Other Non-Current Assets - 6,116 6,116 Total Long-Term Assets - 1,828,584 29,424,260 31,252,844 Total Assets $ 21,142 $ 2,357,191 $ 29,424,260 $ 31,802,593 Liabilities Current Liabilities Short-Term Borrowings - 597,368 (597,368) E - Accounts Payable and Accrued Obligations 200 141,268 141,468 Deferred Income Taxes - Foreign - 6,696 6,696 Long-Term Debt - Current - 970,000 B 970,000 Total Current Liabilities 200 745,333 372,632 1,118,164 Long-Term Liabilities Long-Term Debt - Non-Current - - 1,550,000 B 1,550,000 Other Liabilities - 13,486 13,486 Total Long-Term Liabilities - 13,486 1,550,000 1,563,486 Total Liabilities 200 758,819 1,922,632 2,681,651 Shareholders' Equity Common Stock 36,750 397,560 9,700 A 46,450 31,222,440 C (31,620,000) D Additional Paid-in Capital 20,250 1,792,662 29,090,300 A 29,110,550 (1,792,662) C - Accumulated Deficit (36,058) (539,631) 539,631 C (36,058) Accumulated Other Comprehensive Income (Loss) Foreign Currency Translation (52,219) 52,219 C - Total Shareholders' Equity 20,942 1,598,371 27,501,629 29,120,942 Total Shareholders' Equity and Liabilities $ 21,142 $ 2,357,191 $ 29,424,260 $ 31,802,593 Experience Art and Design , Inc. Unaudited Consolidated Pro Forma Statement of Income December 31, 2012 Historical Experience Art and Design, Inc. As Reported Chiurazzi Internazionale S.R.L. As Reported Translated into Dollars Pro Forma Acquisition Adjustments Notes Pro Forma Consolidated Operational Activity Revenue Net Sales from Products and Services $ - $ 462,522 $ 462,522 Other Operating Income - 2,669 2,669 Total Foundry Operational Revenue - 465,191 - 465,191 Costs Materials + Services - 277,206 277,206 Labor - 393,309 393,309 Cost of Goods Sold - 670,516 - 670,516 Depreciation and Write Downs - 84,706 84,706 Operational Financing Expense - 8,494 (8,331) F 163 Income Taxes (Refund) - (81,646) (81,646) Other Operational Expenditures - 1,891 1,891 Total Foundry Operational Costs - 683,960 675,629 Net Operational Income (loss) - 8,331 Management Company Operational Activity Costs Professional Fees 61,442 - 61,442 Operational Expenditures 9,920 - 9,920 Total Management Company Operational Costs 71,362 - - 71,362 Net Management Company Operational Income (loss) (71,362) - - (71,362) Net Income (Loss) Before Income Taxes (71,362) (218,769) 8,331 (281,800) Provision for Income Taxes - Net Loss from Operation $ (71,362) $ (218,769) $ 8,331 $ (281,800) Basic and Diluted Net (loss) Income Per Common Share: (Loss) Per Common Share $ (0.0015) $ (0.0061) Number of Weighted Average Shares used in computation of Basic and Diluted (Loss) Per Common Share 46,450,000 46,450,000 Experience Artand Design , Inc. Unaudited Consolidated Pro Forma Statement of Income December 31, 2011 Historical Experience Art and Design, Inc. As Reported Chiurazzi Internazionale S.R.L. As Reported Translated into Dollars Pro Forma Acquisition Adjustments Notes Pro Forma Consolidated Operational Activity Revenue Net Sales from Products and Services $ - $ 205,102 $ 205,102 Other Operating Income - 116 116 Total Foundry Operational Revenue - 205,217 - 205,217 Costs Materials + Services - 521,700 521,700 Labor - 270,115 270,115 Cost of Goods Sold - 791,815 - 791,815 Depreciation and (Recaptures) - (124,826) (124,826) Operational Financing Expense - 52,615 (52,615) F - Income Taxes (Refund) - (174,065) (174,065) Other Operational Expenditures - 120,139 120,139 Total Foundry Operational Costs - 665,678 613,063 Net Operational Income (loss) - 52,615 Management Company Operational Activity Costs Professional Fees 31,168 31,168 Operational Expenditures 4,890 4,890 Total Management Company Operational Costs 36,058 - - 36,058 Net Management Company Operational Income (loss) (36,058) - - (36,058) Net Income (Loss) Before Income Taxes (36,058) (460,461) 52,615 (443,904) Provision for Income Taxes - Net Loss from Operation $ (36,058) $ (460,461) $ 52,615 $ (443,904) Basic and Diluted Net (loss) Income Per Common Share: (Loss) Per Common Share $ (0.0010) $ (0.0123) Number of Weighted Average Shares used in computation of Basic and Diluted (Loss) Per Common Share 36,206,181 36,206,181 Experience Artand Design, Inc. Notes to Unaudited Consolidated Pro Forma Financial Statements 1. BASIS OF PRESENTATION The unaudited consolidated pro forma financial information gives effect to the acquisition as if it had occurred on December 31, 2012 and December 31, 2011 for the purposes of the unaudited consolidated pro forma balance sheet at December 31, 2012 and December 31, 2011; and at January 1, 2012 and 2011 for the purposes of the unaudited consolidated pro forma statements of income for year ended December 31, 2012 and the year ended December 31, 2011. The unaudited consolidated pro forma financial information has been prepared by the Company’s management and is based on the historical financial statements of the Company and Chiurazzi Internazionale S.R.L. historical financial statements. For income statements, the figures were converted into US dollars based upon the average exchange rate for the period. For balance sheet items, the figures were converted into US dollars based upon the exchange rate as of the date of the report. This unaudited consolidated pro forma financial information is prepared in conformity with GAAP. The unaudited consolidated pro forma balance sheets as of December 31, 2012 and December 31, 2011, and the unaudited consolidated pro forma statements of income for the years ended December 31, 2011 and December 31, 2012, have been prepared using the following information. a. Audited historical financial statements of the Company for the years ended December 31, 2012 and December 31, 2011. b. Audited historical financial statements of Chiurazzi Internazionale S.R.L. for the years ended December 31, 2012 and December 31, 2011 converted into US dollars at exchange rates calculated as noted above. c. Such other supplementary information as considered necessary to reflect the acquisition in the unaudited pro forma consolidated financial information. The pro forma adjustments reflecting the acquisition of Chiurazzi Internazionale S.R.L. under the purchase method of accounting are based on certain estimates and assumptions. The final allocation of the purchase price may differ as a result of the realization of assets and estimates used in the calculation of reserves. Therefore it is likely that the actual adjustments may differ from the pro forma adjustments and it is possible the differences may be material. Management believes that its assumptions provide a reasonable basis for presenting all of the significant effects of the acquisition of Chiurazzi Internazionale S.R.L. and that the pro forma adjustments give appropriate effect to those assumptions and are properly applied in the unaudited pro forma consolidated financial information. The unaudited consolidated pro forma financial information is not intended to reflect the results of operations or the financial position that would have resulted had the acquisition been effected on the dates indicated and if the companies had been managed as one entity. The unaudited consolidated financial information should be read in conjunction with the historical financial statements of the Company for December 31, 2012 and 2011, as well as the historical financial statements of Chiurazzi Internazionale S.R.L. 2. PURCHASE PRICE AND CONSIDERATIONS On May 7, 2013 the Company acquired 100% of the equity in Chiurazzi Internazionale S.R.L. for the following consideration: (i) the Company issued 9,700,000 shares of its common stock to CI Holdings, Inc. (the “Seller”); and (ii) the Company assumed the purchase debt obligation of the Seller, with an outstanding principal balance of $2,520,000 with a stated maturity date of July 25, 2015 which bears a coupon of 8.00% annually. The aggregate purchase price of $31,302,528 (as set forth below) is deemed to be the fair value for Chiurazzi Internazionale S.R.L., solely for purposes of the preparation of the pro forma financial statements. Such purchase price is based on the following: (i) the value of the 9,700,000 shares issued valued at $3.00 per share totaling $29,100,000; (ii) the assumption of the $2,520,000 obligation (as discussed above) and (iii) note receivable due from affiliate to Seller in the amount of $317,452. The purchase price valuation used for the calculation of the pro forma financial statements may not reflect the actual value of the assets of Chiurazzi Internazionale S.R.L. and is solely based on a per-share trading price assumed by management for purpose of this calculation. Transactional costs related to such acquisition were expensed as incurred. Allocation of Purchase Price: Chiurazzi Internazionale S.R.L. Experience Art and Design , Inc. Common Stock Shares Issued shares at Fair Market Value of $ 29,100,000 Note Payable Agreement with former Owner 2,520,000 Assumption of receivable Due from Affiliate (317,472) Total Net Purchase Price $ 31,302,528 Allocation of Purchase Price: Cash $ 43,417 Receivables 423,263 Inventory 725,574 Deferrals and Accruals - Assets 6,892 Tangible Assets 1,469,797 Acquired Goodwill 29,173,255 Total Asset Acquired 31,842,198 Accounts payables and accrued expenses 222,198 Obligation Due to Partner 317,472 Total Liabilities Acquired 539,670 Net Assets Acquired $ 31,302,528 3. PRO FORMA ADJUSTMENTS Adjustments (A) Record Company investments in Chiurazzi Internazionale S.R.L. and the new issuance of 9,700,000 shares of common stock with par value of $0.001 per share and an estimated fair market value of $3.00 per share or $29,100,000. (B) Record the assumption of $2,520,000 purchase debt obligation from the Seller as part of the acquisition. (C) Record the purchase accounting of Chiurazzi Internazionale S.R.L. with the establishment of acquired Goodwill and reflecting the acquired assets and liabilities at their determined fair values. (D) Record the elimination of Company investment in subsidiary Chiurazzi Internazionale S.R.L. acquired equity. (E) Record the elimination of the payable due to Seller in conjunction with acquiring Chiurazzi Internazionale S.R.L. as of December 31, 2012 and December 31, 2011. (F) Record the elimination of interest accrued on the payable due to Seller as of December 31, 2012 and December 31, 2011.
